Fourth Court of Appeals
                                           San Antonio, Texas

                                      MEMORANDUM OPINION
                                               No. 04-19-00019-CR

                                            IN RE Justin J. GOMEZ

                                        Original Mandamus Proceeding 1

PER CURIAM

Sitting:            Rebeca C. Martinez, Justice
                    Luz Elena D. Chapa, Justice
                    Liza A. Rodriguez, Justice

Delivered and Filed: January 23, 2019

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           Relator filed a pro se petition for writ of mandamus asking this court to compel the

presiding judge of the San Antonio Municipal Court to rule on his pending Motion for Credit Time

Served.

           This court’s mandamus jurisdiction is limited to writs against a district court judge or

county court judge in our district and all writs necessary to enforce our jurisdiction. TEX. GOV’T

CODE § 22.221(a), (b). We do not have authority to issue writs of mandamus against a municipal

court judge unless it is necessary to enforce our jurisdiction. In re Chang, 176 S.W.3d 451, 452

(Tex. App.—Houston [1st Dist.] 2004, orig. proceeding) (per curiam); see also Thompson v.

Velasquez, 155 S.W.3d 551, 554 (Tex. App.–San Antonio 2004, no pet.) (holding district courts

have general mandamus jurisdiction over municipal courts).


1
    This original proceeding arises out of a proceeding that was pending in the San Antonio Municipal Court.
                                                                                04-19-00019-CR


       Relator does not contend that issuance of the writ is necessary to enforce this court’s

jurisdiction; therefore, we dismiss the petition for lack of jurisdiction.

                                                   PER CURIAM

Do not publish




                                                 -2-